UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09475 Nuveen Dividend Advantage Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Dividend Advantage Municipal Income Fund (NVG) July 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 143.0% (100.0% of Total Investments) MUNICIPAL BONDS – 142.7% (99.8% of Total Investments) Alabama – 0.4% (0.3% of Total Investments) $ 1,785 Mobile Spring Hill College Educational Building Authority, Alabama, Revenue Bonds, Spring Hill 4/25 at 100.00 N/R $ 1,646,502 College Project, Series 2015, 5.875%, 4/15/45 Alaska – 0.6% (0.4% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 12/15 at 100.00 B Series 2006A, 5.000%, 6/01/32 Arizona – 2.1% (1.5% of Total Investments) Arizona Health Facilities Authority, Revenue Bonds, Scottsdale Lincoln Hospitals Project, 12/24 at 100.00 A2 Series 2014A, 5.000%, 12/01/42 Phoenix Civic Improvement Corporation, Arizona, Revenue Bonds, Civic Plaza Expansion Project, No Opt. Call AA Series 2005B, 5.500%, 7/01/37 – FGIC Insured Total Arizona California – 15.2% (10.6% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate No Opt. Call BBB+ Lien Series 2004A, 0.000%, 10/01/20 – AMBAC Insured Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA Capital Appreciation Series 2009B, 0.000%, 8/01/30 – AGC Insured California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A: 5.000%, 10/01/26 (Pre-refunded 10/01/15) – NPFG Insured 10/15 at 100.00 Aa3 (4) 5.000%, 10/01/27 (Pre-refunded 10/01/15) – NPFG Insured 10/15 at 100.00 Aa3 (4) California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/22 at 100.00 AA Children’s Hospital, Series 2012A, 5.000%, 8/15/51 California Health Facilities Financing Authority, Revenue Bonds, Stanford Hospitals and Clinics, Tender Option Bond Trust 3294: 9.368%, 2/15/20 (IF) (5) No Opt. Call AA 9.368%, 2/15/20 (IF) (5) No Opt. Call AA 9.361%, 2/15/20 (IF) (5) No Opt. Call AA Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, No Opt. Call AA Capital Appreciation, Election 2006 Refunding Series 2009C, 0.000%, 8/01/39 – AGM Insured El Rancho Unified School District, Los Angeles County, California, General Obligation Bonds, Election 2010 Series 2011A: 0.000%, 8/01/31 – AGM Insured 8/28 at 100.00 A2 0.000%, 8/01/34 – AGM Insured 8/28 at 100.00 A2 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/49 1/24 at 100.00 BBB– Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/15 at 100.00 A 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Oceanside Unified School District, San Diego County, California, General Obligation Bonds, Series 2009A: 0.000%, 8/01/26 – AGC Insured No Opt. Call AA 0.000%, 8/01/28 – AGC Insured No Opt. Call AA Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/38 – 8/29 at 100.00 AA AGC Insured Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of 10/25 at 100.00 AA Participation, Refunding Series 2011, 0.000%, 10/01/28 – AGM Insured Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 6/23 at 100.00 BBB– 2013A, 5.750%, 6/01/48 San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 AA– Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured Sequoia Union High School District, San Mateo County, California, General Obligation Bonds, 7/16 at 100.00 Aa1 Series 2006, 3.500%, 7/01/29 – AGM Insured Total California Colorado – 3.1% (2.2% of Total Investments) Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/32 – 10/16 at 100.00 BBB– SYNCORA GTY Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good 6/23 at 100.00 BBB+ Samaritan Society Project, Series 2013, 5.625%, 6/01/43 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call AA– 9/01/25 – NPFG Insured Total Colorado District of Columbia – 2.8% (1.9% of Total Investments) District of Columbia Student Dormitory Revenue Bonds, Provident Group – Howard Properties LLC 10/22 at 100.00 BB+ Issue, Series 2013, 5.000%, 10/01/45 District of Columbia, Revenue Bonds, Georgetown University, Series 2007A, 4.500%, 4/01/42 – 4/17 at 100.00 A– AMBAC Insured Metropolitan Washington Airports Authority, District of Columbia, Dulles Toll Road Revenue 4/22 at 100.00 BBB+ Bonds, Dulles Metrorail & Capital Improvement Project, Refunding Second Senior Lien Series 2014A, 5.000%, 10/01/53 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.856%, 10/01/30 – AMBAC Insured (IF) (5) Total District of Columbia Florida – 7.7% (5.4% of Total Investments) Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA AGM Insured City of Miami Beach, Florida, Stormwater Revenue Bonds, Series 2015, 5.000%, 9/01/41 (WI/DD, 9/25 at 100.00 AA– Settling 8/05/15) Collier County Educational Facilities Authority, Florida, Revenue Bonds, Hodges University, 11/23 at 100.00 BBB– Series 2013, 6.125%, 11/01/43 Davie, Florida, Educational Facilities Revenue Bonds, Nova Southeastern University Project, Refunding Series 2013A: 6.000%, 4/01/42 4/23 at 100.00 Baa1 5.625%, 4/01/43 4/23 at 100.00 Baa1 Florida Municipal Loan Council, Revenue Bonds, Series 2003B: 5.250%, 12/01/17 12/15 at 100.00 AA– 5.250%, 12/01/18 12/15 at 100.00 AA– Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, Senior Lien Series 2015A: 5.000%, 10/01/40 (WI/DD, Settling 8/13/15) (Alternative Minimum Tax) 10/24 at 100.00 AA– 5.000%, 10/01/44 (WI/DD, Settling 8/13/15) (Alternative Minimum Tax) 10/24 at 100.00 AA– JEA, Florida, Electric System Revenue Bonds, Series Three 2013B, 5.000%, 10/01/38 10/18 at 100.00 Aa2 Lee County, Florida, Airport Revenue Refunding Bonds, Series 2011A, 5.375%, 10/01/32 – AGM 8/21 at 100.00 AA Insured (Alternative Minimum Tax) Miami, Florida, Special Obligation Non-Ad Valorem Revenue Refunding Bonds, Series 2011A, 2/21 at 100.00 AA 6.000%, 2/01/31 – AGM Insured Miami-Dade County, Florida, Subordinate Special Obligation Bonds, Refunding Series 2012B, 10/22 at 100.00 A+ 5.000%, 10/01/37 Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, 4/22 at 100.00 A Inc., Series 2012A, 5.000%, 10/01/42 60 Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Sinai Residences of 6/22 at 102.00 N/R Boca Raton Project, Series 2014A, 7.250%, 6/01/34 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (5) Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/28 (Pre-refunded 10/15 at 100.00 AA (4) 10/01/15) – NPFG Insured Total Florida Georgia – 5.5% (3.9% of Total Investments) Atlanta and Fulton County Recreation Authority, Georgia, Guaranteed Revenue Bonds, Park 12/15 at 100.00 AA (4) Improvement, Series 2005A, 5.000%, 12/01/30 (Pre-refunded 12/01/15) – NPFG Insured Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2012B, 5.000%, 1/01/29 No Opt. Call Aa3 Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (Pre-refunded 2/01/18) (5) Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, 10/22 at 100.00 Baa2 Refunding Series 2012C, 5.250%, 10/01/27 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Total Georgia Guam – 0.2% (0.2% of Total Investments) Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 10/23 at 100.00 BBB (Alternative Minimum Tax) Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 7/23 at 100.00 A– 5.500%, 7/01/43 Total Guam Hawaii – 1.3% (0.9% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific Health 7/23 at 100.00 A Obligated Group, Series 2013A, 5.500%, 7/01/43 Idaho – 1.7% (1.2% of Total Investments) Idaho Health Facilities Authority, Revenue Bonds, Saint Luke’s Health System Project, Series 3/22 at 100.00 A– 2012A, 5.000%, 3/01/47 – AGM Insured Idaho Housing and Finance Association, Grant and Revenue Anticipation Bonds, Federal Highway Trust Funds, Series 2006: 5.000%, 7/15/23 (Pre-refunded 7/15/16) – NPFG Insured 7/16 at 100.00 A+ (4) 5.000%, 7/15/24 (Pre-refunded 7/15/16) – NPFG Insured 7/16 at 100.00 A+ (4) Total Idaho Illinois – 13.9% (9.7% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2014, No Opt. Call AA 5.250%, 12/01/49 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/16 at 100.00 AA– Series 2005A, 5.250%, 1/01/24 – NPFG Insured Community College District 523, Counties of DeKalb, Kane, LaSalle, Lee, Ogle, Winnebago, and Boone, Illinois, General Obligation Bonds, Kishwaukee Community College, Series 2011B: 0.000%, 2/01/33 2/21 at 100.00 AA 0.000%, 2/01/34 2/21 at 100.00 AA Cook County Community College District 508, Illinois, General Obligation Bonds, Chicago City 12/23 at 100.00 AA Colleges, Series 2013, 5.250%, 12/01/43 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2015A, 7/25 at 100.00 AA– 5.000%, 1/01/40 Illinois Finance Authority, Revenue Bonds, Advocate Health Care Network, Series 2012, No Opt. Call AA 5.000%, 6/01/42 Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2014A, 9/24 at 100.00 BBB 5.000%, 9/01/42 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/25 at 100.00 Baa1 Refunding Series 2015C, 5.000%, 8/15/44 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2012A, 10/21 at 100.00 AA+ 5.000%, 10/01/51 Illinois Municipal Electric Agency, Power Supply System Revenue Bonds, Series 2007A, 5.000%, 2/17 at 100.00 AA– (4) 2/01/35 (Pre-refunded 2/01/17) – FGIC Insured Illinois State, General Obligation Bonds, Refunding Series 2012: 5.000%, 8/01/21 No Opt. Call A– 5.000%, 8/01/22 No Opt. Call A– 5.000%, 8/01/23 No Opt. Call A– Illinois State, General Obligation Bonds, Series 2004A, 5.000%, 3/01/28 9/15 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1: 0.000%, 6/15/44 – AGM Insured No Opt. Call AA 0.000%, 6/15/45 – AGM Insured No Opt. Call AA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 BBB+ Project, Tender Option Bond Trust 2015-XF0081, 13.553%, 6/15/42 (IF) Rosemont, Illinois, General Obligation Bonds, Series 2011A, 5.600%, 12/01/35 – AGM Insured 12/20 at 100.00 AA Southwestern Illinois Development Authority, Health Facility Revenue Bonds, Memorial Group, 11/23 at 100.00 BB+ Inc., Series 2013, 7.625%, 11/01/48 Total Illinois Indiana – 6.8% (4.7% of Total Investments) Indiana Finance Authority, Midwestern Disaster Relief Revenue Bonds, Ohio Valley Electric 6/22 at 100.00 BBB– Corporation Project, Series 2012A, 5.000%, 6/01/39 – AGM Insured Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB Project, Series 2013A, 5.250%, 1/01/51 (Alternative Minimum Tax) Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, Series 2014: 5.250%, 9/01/40 (Alternative Minimum Tax) 9/24 at 100.00 BBB 5.000%, 9/01/46 (Alternative Minimum Tax) 9/24 at 100.00 BBB Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/22 at 100.00 AA 2012A, 5.000%, 10/01/37 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 AA– NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA 5.500%, 1/01/38 – AGC Insured Shoals, Indiana, Exempt Facilities Revenue Bonds, National Gypsum Company Project, Series 11/23 at 100.00 N/R 2013, 7.250%, 11/01/43 (Alternative Minimum Tax) Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, 1/24 at 100.00 N/R 7.000%, 1/01/44 (Alternative Minimum Tax) Total Indiana Iowa – 0.8% (0.6% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/23 at 100.00 BB– Project, Series 2013, 5.250%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 12/15 at 100.00 B+ 5.500%, 6/01/42 Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 1.0% (0.7% of Total Investments) Kansas Development Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health 1/20 at 100.00 AA– Services Corporation, Series 2010A, 5.000%, 1/01/40 Kentucky – 1.4% (1.0% of Total Investments) Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C: 0.000%, 7/01/43 7/31 at 100.00 Baa3 0.000%, 7/01/46 7/31 at 100.00 Baa3 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Series 2013A: 5.750%, 7/01/49 7/23 at 100.00 Baa3 6.000%, 7/01/53 7/23 at 100.00 Baa3 Kentucky State Property and Buildings Commission, Revenue Bonds, Project 93, Refunding Series 2/19 at 100.00 AA 2009, 5.250%, 2/01/20 – AGC Insured Total Kentucky Louisiana – 6.9% (4.9% of Total Investments) Ascension Parish Industrial development Board, Louisiana, Revenue Bonds, Impala Warehousing 7/23 at 100.00 N/R (US) LLC Project, Series 2013, 6.000%, 7/01/36 Jefferson Parish Hospital District1, Louisiana, Hospital Revenue Bonds, West Jefferson Medical 1/21 at 100.00 AA Center, Refunding Series 2011A, 6.000%, 1/01/39 – AGM Insured Lafayette Public Trust Financing Authority, Louisiana, Revenue Bonds, Ragin’ Cajun Facilities 10/20 at 100.00 AA Inc. Project, Series 2010, 5.500%, 10/01/41 – AGM Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 5.000%, 5/01/36 5/16 at 100.00 Aa1 (4) (Pre-refunded 5/01/16) – AGM Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 Aa1 (4) 4.500%, 5/01/41 (Pre-refunded 5/01/16) – NPFG Insured (UB) 5/16 at 100.00 Aa1 (4) 3 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 660-3, 16.192%, 5/16 at 100.00 Aa1 (4) 5/01/34 (Pre-refunded 5/01/16) – NPFG Insured (IF) New Orleans Aviation Board, Louisiana, Revenue Bonds, North Terminal Project, Series 2015B, 1/25 at 100.00 A– 5.000%, 1/01/45 (Alternative Minimum Tax) Total Louisiana Massachusetts – 2.5% (1.7% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, Covanta 11/17 at 100.00 BB+ Energy Project, Series 2012B, 4.875%, 11/01/42 Massachusetts Development Finance Agency, Revenue Bonds, Emerson College, Series 2015: 5.000%, 1/01/45 1/25 at 100.00 BBB+ 4.500%, 1/01/45 1/25 at 100.00 BBB+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts Eye 7/20 at 100.00 BBB– and Ear Infirmary, Series 2010C, 5.375%, 7/01/35 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2007A, 8/17 at 100.00 AA+ 5.000%, 8/15/37 – AMBAC Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured Total Massachusetts Michigan – 3.4% (2.4% of Total Investments) Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5/17 at 100.00 Aa1 5.000%, 5/01/31 – AGM Insured Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 BBB+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson No Opt. Call AA– Healthcare, Series 2014A, 5.000%, 7/01/47 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 12/21 at 100.00 AA 5.000%, 12/01/39 Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 AA 2006A, 5.000%, 12/01/31 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 Aa2 (4) 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 6/22 at 100.00 AA 2009C, 5.000%, 12/01/48 Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 AA– Revenue Bonds, Series 2006, 5.500%, 6/01/35 Total Michigan Missouri – 0.6% (0.5% of Total Investments) Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, 5/23 at 100.00 BBB+ Saint Louis College of Pharmacy, Series 2013, 5.500%, 5/01/43 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/23 at 100.00 A– of Sunset Hills, Series 2013A, 5.875%, 9/01/43 Total Missouri Nebraska – 3.2% (2.2% of Total Investments) Douglas County Hospital Authority 3, Nebraska, Health Facilities Revenue Bonds, Nebraska 11/25 at 100.00 A– Methodist Health System, Refunding Series 2015, 5.000%, 11/01/48 Lincoln, Nebraska, Electric System Revenue Bonds, Series 2005, 5.000%, 9/01/32 9/15 at 100.00 AA (4) (Pre-refunded 9/01/15) Public Power Generation Agency, Nebraska, Whelan Energy Center Unit 2 Revenue Bonds, Series 1/17 at 100.00 A2 (4) 2007A, 5.000%, 1/01/37 (Pre-refunded 1/01/17) – AMBAC Insured Total Nebraska Nevada – 2.8% (1.9% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2009C, 5.000%, 7/01/26 – 7/19 at 100.00 AA AGM Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Series 2012B, 6/22 at 100.00 AA+ 5.000%, 6/01/42 Total Nevada New Jersey – 1.8% (1.2% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 1/16 at 100.00 AA– 2004A, 5.000%, 7/01/29 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A– 2006A, 5.250%, 12/15/20 New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.019%, 7/22 at 100.00 A+ 1/01/43 (IF) (5) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B– Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New York – 4.7% (3.3% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 8/15 at 100.00 AA– Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 3518: 13.891%, 2/15/33 (IF) 2/19 at 100.00 AAA 13.879%, 2/15/39 (IF) 2/19 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006C, 9/16 at 100.00 AA– 5.000%, 9/01/35 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A: 4.000%, 9/01/39 – AGM Insured 9/24 at 100.00 AA 5.000%, 9/01/44 9/24 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/21 at 100.00 AA 5/01/36 – AGM Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 9/22 at 100.00 A– 5.000%, 9/01/42 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 11/15 at 100.00 AA– (4) 5.000%, 11/15/30 (Pre-refunded 11/15/15) – AMBAC Insured New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 Onondaga Civic Development Corporation, New York, Revenue Bonds, Saint Joseph’s Hospital 7/22 at 100.00 BB Health Center Project, Series 2012, 5.000%, 7/01/42 Total New York North Carolina – 0.8% (0.5% of Total Investments) Gaston County Industrial Facilities and Pollution Control Financing Authority, North Carolina, 8/15 at 100.00 N/R National Gypsum Company Project Exempt Facilities Revenue Bonds, Series 2005, 5.750%, 8/01/35 (Alternative Minimum Tax) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/38 Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A, 6.000%, 6/01/34 6/19 at 100.00 AA (4) (Pre-refunded 6/01/19) – AGC Insured Total North Carolina North Dakota – 0.2% (0.1% of Total Investments) Williston, North Dakota, Multifamily Housing Revenue Bonds, Eagle Crest Apartments LLC 9/23 at 100.00 N/R Project, Series 2013, 7.750%, 9/01/38 Ohio – 4.6% (3.2% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, 5/22 at 100.00 A1 Children’s Hospital Medical Center, Improvement & Refunding Series 2012, 5.000%, 11/15/42 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Health Partners, Refunding and 5/22 at 100.00 AA– Improvement Series 2012A, 5.000%, 5/01/42 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 5/22 at 100.00 Aa2 Improvement Series 2012A, 5.000%, 11/01/42 Muskingum County, Ohio, Hospital Facilities Revenue Bonds, Genesis HealthCare System Obligated 2/23 at 100.00 BB+ Group Project, Series 2013, 5.000%, 2/15/48 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien 2/31 at 100.00 A+ Convertible Series 2013A-3, 0.000%, 2/15/36 Southeastern Ohio Port Authority, Hospital Facilities Revenue Bonds, Memorial Health System Obligated Group Project, Refunding and Improvement Series 2012: 5.750%, 12/01/32 12/22 at 100.00 BB 6.000%, 12/01/42 12/22 at 100.00 BB Tuscarawas County Economic Development and Finance Alliance, Ohio, Higher Education Facilities 3/25 at 100.00 N/R Revenue Bonds, Ashland University, Refunding & Improvement Series 2015, 6.000%, 3/01/45 (WI/DD, Settling 8/03/15) Total Ohio Oklahoma – 0.6% (0.4% of Total Investments) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 AA 5.000%, 2/15/37 (DD1, Settling 8/31/15) DD1 50 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 N/R (4) 5.000%, 2/15/37 (Pre-refunded 2/15/17) Total Oklahoma Oregon – 0.8% (0.6% of Total Investments) Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Series 2009A, 5/19 at 100.00 AAA 5.000%, 11/15/33 (Pre-refunded 5/15/19) Pennsylvania – 5.9% (4.1% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA 5.000%, 1/01/40 – AGM Insured Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, Allentown Concession, 12/23 at 100.00 A Series 2013A, 5.125%, 12/01/47 Montgomery County Industrial Development Authority, Pennsylvania, Health System Revenue Bonds, 1/25 at 100.00 Baa2 Albert Einstein Healthcare Network Issue, Series 2015A, 5.250%, 1/15/45 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 11/24 at 100.00 N/R National Gypsum Company, Refunding Series 2014, 5.500%, 11/01/44 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue No Opt. Call Aaa Bonds, Series 2012A, 5.000%, 7/01/19 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 6/16 at 100.00 A+ (4) (Pre-refunded 6/01/16) – AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BB+ Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Reading School District, Berks County, Pennsylvania, General Obligation Bonds, Series 2005, 1/16 at 100.00 AA 5.000%, 1/15/19 – AGM Insured Total Pennsylvania Puerto Rico – 0.4% (0.3% of Total Investments) Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call CCC– 0.000%, 8/01/54 – AMBAC Insured No Opt. Call CCC– Total Puerto Rico Rhode Island – 0.3% (0.2% of Total Investments) Rhode Island Health and Educational Building Corporation, Revenue Bonds, Care New England 9/23 at 100.00 BBB Health System, Series 2013A, 6.000%, 9/01/33 South Carolina – 2.6% (1.8% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA 2006, 5.000%, 12/01/24 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA (4) 2006, 5.000%, 12/01/28 (Pre-refunded 12/01/16) – AGM Insured Scago Educational Facilities Corporation, South Carolina, Installment Purchase Revenue Bonds, 10/15 at 100.00 AA (4) Spartanburg County School District 5, Series 2005, 5.000%, 4/01/21 (Pre-refunded 10/01/15) – AGM Insured 20 South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Series 1/19 at 100.00 AA– 2008A, 5.500%, 1/01/38 South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2013A, 12/23 at 100.00 AA– 5.125%, 12/01/43 Total South Carolina Tennessee – 0.9% (0.7% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Texas – 14.8% (10.4% of Total Investments) Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2015A, 5.000%, 11/25 at 100.00 AA– 11/15/45 (UB) (5) Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education Charter School, Series 2013A: 4.350%, 12/01/42 12/22 at 100.00 BBB– 4.400%, 12/01/47 12/22 at 100.00 BBB– Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 11/22 at 100.00 A+ 5.125%, 11/01/43 (Alternative Minimum Tax) Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding and Improvement 11/21 at 100.00 A+ Bonds, Series 2012C, 5.000%, 11/01/45 – AGM Insured Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option Bond 10/23 at 100.00 AA+ Trust 2015-XF0228, 17.950%, 4/01/53 (IF) Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston 6/25 at 100.00 AA Methodist Hospital System, Series 2015, 5.000%, 12/01/45 (WI/DD, Settling 8/06/15) Harris County Flood Control District, Texas, General Obligation Bonds, Improvement Series 10/16 at 100.00 AAA 2006, 5.000%, 10/01/26 (Pre-refunded 10/01/16) Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Tender 11/21 at 100.00 AA+ Option Bond Trust 1014, 13.422%, 11/01/41 (IF) (5) Harris County, Texas, General Obligation Toll Road Revenue Bonds, Tender Option Bond Trust No Opt. Call AAA 2015-XF0074, 14.503%, 8/15/27 – AGM Insured (IF) Houston, Texas, Airport System Special Facilities Revenue Bonds, United Airlines, Inc. 7/24 at 100.00 BB– Terminal E Project, Refunding Series 2014, 5.000%, 7/01/29 Lower Colorado River Authority, Texas, Transmission Contract Revenue Bonds, LCRA Transmission 5/25 at 100.00 A+ Services Corporation Project, Refunding Series 2015, 5.000%, 5/15/45 McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: 5.750%, 12/01/33 12/25 at 100.00 Baa2 6.125%, 12/01/38 12/25 at 100.00 Baa2 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, 8/22 at 100.00 Aa2 Children’s Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/21 at 100.00 AA 12/15/36 – AGM Insured North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA+ 0.000%, 9/01/45 9/31 at 100.00 AA+ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 9/23 at 100.00 A Bonds, Hendrick Medical Center, Series 2013, 5.500%, 9/01/43 Tarrant Regional Water District, Texas, Water Revenue Bonds, Refunding & Improvement Series 3/22 at 100.00 AAA 2012, 5.000%, 3/01/52 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/32 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/24 at 100.00 A– Refunding Series 2015B, 5.000%, 8/15/37 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/42 Total Texas Utah – 3.2% (2.2% of Total Investments) Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A+ Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008, Tender Option Bond Trust 1193, No Opt. Call AAA 13.650%, 12/15/15 – AGM Insured (IF) Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008A, 5.000%, 6/15/36 (Pre-refunded 6/18 at 100.00 AAA 6/15/18) – AGM Insured Total Utah Vermont – 1.9% (1.3% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Series 2005, 5.000%, 10/15 at 100.00 AA– (4) 10/01/35 (Pre-refunded 10/01/15) – NPFG Insured Virginia – 0.8% (0.6% of Total Investments) Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A, 5.000%, 7/01/52 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/32 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC 1/22 at 100.00 BBB– Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) Total Virginia Washington – 9.5% (6.6% of Total Investments) Energy Northwest, Washington Public Power, Wind Project Revenue Bonds, Series 2006A, 4.500%, 7/16 at 100.00 A (4) 7/01/30 (Pre-refunded 7/01/16) – AMBAC Insured Energy Northwest, Washington, Electric Revenue Bonds, Columbia Generating Station, Refunding 7/25 at 100.00 Aa1 Series 2015A, 5.000%, 7/01/38 (UB) (5) Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Series 2015C, 5.000%, 4/01/40 10/24 at 100.00 A+ (WI/DD, Settling 8/06/15) (Alternative Minimum Tax) University of Washington, General Revenue Bonds, Refunding Series 2007, 5.000%, 6/01/37 6/17 at 100.00 Aaa (Pre-refunded 6/01/17) – AMBAC Insured (UB) Washington Health Care Facilities Authority, Revenue Bonds, Central Washington Health Services 7/25 at 100.00 Baa1 Association, Refunding Series 2015, 4.000%, 7/01/36 Washington State, General Obligation Bonds, 2007A Series 2006, 5.000%, 7/01/31 (Pre-refunded 7/16 at 100.00 AA+ (4) 7/01/16) – AGM Insured Total Washington West Virginia – 2.1% (1.4% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 Wisconsin – 2.9% (2.1% of Total Investments) Public Finance Authority of Wisconsin, Exempt Facilities Revenue Bonds, National Gypsum 11/24 at 100.00 N/R Company Project, Refunding Series 2014, 5.250%, 4/01/30 (Alternative Minimum Tax) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Health Inc. 10/22 at 100.00 AA– Obligated Group, Series 2012A, 5.000%, 4/01/42 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, 10/21 at 100.00 A+ Series 2011A, 5.250%, 10/15/39 Wisconsin Health and Educational Facilities Authority, Wisconsin, Revenue Bonds, ThedaCare 12/24 at 100.00 AA– Inc, Series 2015, 5.000%, 12/15/44 Total Wisconsin $ 627,408 Total Municipal Bonds (cost $555,345,343) Shares Description (1), (6) Value INVESTMENT COMPANIES – 0.3% (0.2% of Total Investments) BlackRock MuniEnhanced Fund Inc. $ 153,408 BlackRock MuniHoldings Fund Inc. Deutsche Municipal Income Trust Dreyfus Strategic Municipal Fund Invesco Advantage Municipal Income Fund II Invesco Quality Municipal Income Trust Invesco VK Investment Grade Municipal Trust PIMCO Municipal Income Fund II Total Investment Companies (cost $1,353,712) Total Long-Term Investments (cost $556,699,055) Floating Rate Obligations – (5.3)% Variable Rate Demand Preferred Shares, at Liquidation Value – (42.2)% (7) Other Assets Less Liabilities – 4.5% (8) Net Assets Applicable to Common Shares – 100% $ 423,788,194 Investments in Derivatives as of July 31, 2015 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (9) Date (Depreciation) JPMorgan Receive Weekly USD-SIFMA 2.030% Quarterly 6/08/16 6/08/26 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Investment Companies — — Investments in Derivatives: Interest Rate Swaps* — — Total $ — *Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of July 31, 2015, the cost of investments (excluding investments in derivatives) was $540,187,167. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of July 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. A copy of the most recent financial statements for these investment companies can be obtained directly from the Securities and Exchange Commission on its website at http://www.sec.gov. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.5%. Other assets less liabilities includes the unrealized appreciation (depreciation) of certain over-the-counter derivatives as well as the exchange-cleared and exchange-traded derivatives, when applicable. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each contract. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. USD-SIFMA United States Dollar-Securities Industry and Financial Market Association Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Dividend Advantage Municipal Income Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:September 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:September 29, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:September 29,2015
